DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4, 6 – 9, & 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
First, as previously discussed, claim 1 recites “wherein a width of the opening is greater than a total width of the first and second second portions and the first and second third portions.” While the specification teaches the width of the opening is greater than the width of the portions inside said opening, such as the first and second second portions (172), the specification does not teach or discuss the width of the third portions (173), much less a comparison of the width of the third portions would to the width of the adjacent opening (see Fig. 11 below).
Applicant relies on the drawings (specifically Fig. 11) for support of this amendment. 

    PNG
    media_image1.png
    421
    639
    media_image1.png
    Greyscale

However, Applicant’s specification fails to teach the drawings are drawn to scale. 
"[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). See MPEP 2125.II.
Therefore, the drawings fail to provide sufficient for the claimed subject matter without precise proportion of the elements because the specification is silent on the issue.
Second, Applicant’s specification does not contain adequate support for the claim 1 amendment that recites “wherein the third portion and the second third portion face each other and are spaced apart from each other in a direction intersecting a surface of the substrate while the substrate is bent” for all degrees of rotation for bending the substrate of the display apparatus. This claim limitation is reasonably supported for a bending radius of 180 degrees (wherein each side of the apparatus relative to the bendable area are parallel, as shown in Applicant’s Fig. 6 below). 

    PNG
    media_image2.png
    442
    648
    media_image2.png
    Greyscale

However, this limitation would is not necessarily supported for every bending radius greater than zero and less than 180 degrees because a “direction intersecting a surface of the substrate” would depend on the length of the substrate on each side of the apparatus relative to the bendable area. Applicant’s claims and specification do not define the term “bent” to be limited to only a configuration when the bending radius is 180 degrees.
A claim limitation is considered new matter when the claim limitation is a genus (e.g. bent substrate) and the support given in the specification is based solely on a species (e.g. bending configuration of a 180 degree bending radius) within the genus because Applicant’s specification does not contain support for all species within the claimed genus.
Claims 2– 4, 6 – 9, & 21 are dependent on claim 1 and therefore also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 6 – 9, & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, Applicant’s claim recites “the first third portion and the second third portion face each other.” Applicant’s “first third portion” and “second third portions” are round structures, as indicated by region 173 in Fig. 11 below. 

    PNG
    media_image3.png
    522
    762
    media_image3.png
    Greyscale

Like many round structures, such as circles and ovals, round structures do not traditionally have a “face” (a side of the structure). Applicant’s claims and specification do not teach or suggest either of the third portions as having a clearly defined “face.” Therefore, clarification is requested regarding what should be considered the “face” of the round third portion structures for the claim limitation of “the first third portion and the second third portion face each other” to be clearly understood.
Claims 2– 4, 6 – 9, & 21 are dependent on claim 1 and therefore also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 4, 6, & 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Namkung et al. (US 2015/0146386 A1), in view of Namkung et al. (US 2015/0227172 A1), as evidenced by Murata et al. (US 2019/0040215 A1).
With regard to claim 1, Namkung et al. (‘386) teach a display apparatus comprising a flexible display panel (DP) and a first outer member (P1) (Applicant’s “protective layer”) (Figs. 6A – 6B, shown below) over a lower surface of the DP. The flexible display layer comprises an OLED (Applicant’s “display unit”) and substrate 2 (SUB2) (Applicant’s “substrate”) (Fig. 5) comprising a flexible area (bent area) between a first area and a second area, and bent about a bending axis (Fig. 6A – 6B). The first outer member (P1) contains an opening corresponding the bent area, wherein an inner side surface of the opening is inclined with respect to the lower surface of the substrate.  A second portion of the protective film that is adjacent to the opening has a gradually decreasing thickness in a direction toward the opening (Fig. 6A – 6B).   


    PNG
    media_image4.png
    364
    469
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    368
    390
    media_image5.png
    Greyscale

MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Namkung et al. (‘386) do not teach a third portion between the first portion and the second portion, and having a third thickness that is greater than the first thickness (claim 1), and the second thickness (claim 2).
Namkung et al. (‘172) teach a method forming a groove/opening in top layer 190 and bottom member 210 in a bent region of a display laminate using laser ablation method, which uses laser irradiation to remove material at a bending region. Approximately 10 – 100% of the top or bottom layer thickness may be removed. The depth and width of the groove/opening region may be determined according to the desired degree of bending (paragraph [0072]).  The grooves/openings formed by laser ablation prevent damage during the act of bending/folding by force (paragraphs [0005], [0059], & [0076] – [0077]).
As evidenced by Murata et al., the laser ablation described by NamKung et al. (‘172) inherently results in a layer comprising convex portion (122) (Applicant’s “first third portion between a first portion and the first second portion and the second second portion each having a third thickness greater than the first thickness thickness”), where resin has been removed due to irradiation with laser light (paragraph [0061] & Fig. 6).

    PNG
    media_image6.png
    373
    542
    media_image6.png
    Greyscale

	Therefore, based on the teachings of Namkung et al. (‘172), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use laser ablation for reducing the thickness of predetermined regions of a display device for desired degree of bending/folding to prevent damage to the display device taught by Namkung et al. (‘386). As evidenced by Murata et al., the laser ablation method inherently results in displacement of the material in the opening to the peripheral regions (Applicant’s “first third portion” and “second third portion”) of the opening, which have a greater thickness than the original thickness of the layer (Applicant’s “first first portion thickness”) and the walls of the opening (Applicant’s “first second portion” and “second second portion thickness”). 
With regard to Applicant’s amendment claim limitation of “the first third portion and the second third portion face each other and are spaced apart from each other in a direction intersecting a surface of the substrate while the substrate is bent,” one of ordinary skill in the art would interpret this limitation so broadly that it does not narrow the scope of the claim.
First, as discussed above, Applicant’s claims and specification do not teach or suggest either of the third portions as having a “face.” Therefore, any point along the surface of a first third portion and/or second third portion can be arbitrarily defined as a “face.” Therefore, the broadest reasonable interpretation of the term “face” would include any tangential angle along the curved surface of a third portion.
Second, claim 1 does not require the same corresponding point along the round surface (“face”) of the first and second third portions to be aligned. Therefore, the claim can be reasonably interpreted that any point on the surface of the first third portion may be aligned with any point on the surface of the second third portion to meet the claim requirement that they “face each other.” 
Third, one must also consider claim 1 does not require the “direction” in which the first and second third portions “face each other” to be perfectly perpendicular for intersecting the substrate surface. There is no limitation for the length of the substrate. Therefore, in theory, any display apparatus comprising an indefinite substrate length and bending angle above zero would meet this limitation.
In other words, Applicant’s claim 1 allows for a different part of the surface of the first third portion may be spaced apart from that of the second third portion such that an imaginary extrapolated line indicating the “direction intersecting a surface of the substrate” with any place along the surface of the substrate at any angle. 
Therefore, considering the teachings of the combined prior art references, when the substrate is bent at any angle greater than zero, the peripheral regions (“first third portion” and “second third portion”) are spaced apart and disposed to face each other and the spacing would inherently be in a direction intersecting a surface of the substrate. 
The references cited above do not explicitly teach the width of the opening is greater than the total width of the first second portion, second second portion, first third portion, and second third portions.
However, Namkung et al. teach the width of the opening (W) is defined as:
W = F + 2(S) = pi x R,
	wherein F is the width of the exposed area of the substrate inside the opening, S is the width of the first second portion and the second second portion having a decreasing thickness, and R denotes a radius of curvature at the folding area. The width of the opening (W) and the width of the decreasing thickness portions (S) may be adjusted depending on the desired radius of curvature (paragraphs [0074] – [0075]). Additionally, the width (F) of the exposed area of the substrate within the opening may be adjusted due to the radius of curvature (paragraph [0084]).
Therefore, absent a showing of criticality with respect to the relative width of the opening with the total width of the first and second second portions and second third portions (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the width of the opening and/or the width of the first second portion and second second portion through routine experimentation in order to achieve the desired radius of curvature for the folding area of the device.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 2, as discussed above, Murata et al. provide evidence demonstrating the laser ablation method described by Namkung et al. (‘172) inherently results in a layer comprising convex portion (122) (third portion between a first portion and a second portion, having a third thickness that is greater than the first thickness and the second thickness).
With regard to claim 3, Namkung et al. (‘386) teach the first outer member (P1) contains an opening corresponding the bent area, wherein an inner side surface of the opening is inclined with respect to the lower surface of the substrate (Figs. 6A – 6B above).
With regard to claim 4, Namkung et al. (‘386) teach an adhesive member is located between the flexible display panel (DP) and the first outer member (P1) (paragraph [0048]) in the first region, the bent area, and the second area (Figs. 6A – 6B). 
With regard to claim 6, Namkung et al. (‘386) teach a second portion (Applicant’s “second thickness”) of the protective film that is adjacent to the opening has a gradually decreasing thickness in a direction toward the opening (Fig. 6A – 6B).
With regard to claim 9, as shown in Fig. 6A above, Namkung et al. (‘386) teach the opening and the folding (bent) area are coextensive. Therefore, the bent area is within the opening. 

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3 – 4 & 6 – 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent No. 10,615,366 B2, in view of You et al. (US 2016/0275830 A1) and Namkung et al. (US 2015/0146386 A1).
With regard to claim 1, U.S. Patent No. 10,615,366 B2 claims a display apparatus comprising: a substrate comprising a bent area between a first area and a second area, and bent about a bending axis;
A display unit over an upper surface of the substrate at the first area;
A protective film over a lower surface of the substrate that is opposite to the upper surface; and defining an opening corresponding to the bent area (claim 1),
Wherein the protective film comprises a first portion having a constant thickness;
A second portion adjacent the opening, and having a thickness that gradually decreases in a direction toward the opening; and 
a third portion between the first portion and the second portion, and having a thickness that is greater than the thickness of the first portion (claim 3).
U.S. Patent No. 10,615,366 B2 does not claim the first third portion and second third portion face each other while the substrate is bent and are spaced from each other in a direction intersecting a surface of the substrate.
You et al. teach display apparatus comprising an open part (143) is created by removing a portion of supporting plates (141 & 142) for a bending area (part) (BP) of sufficient width corresponding the bending curvature of the bending part (paragraphs [0072] & [0075]). As such, the bending curvature between the supporting plates (Applicant’s “first portion”) (141 & 142) is sufficient for the plates to be face to face when bent.

    PNG
    media_image7.png
    365
    468
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    344
    507
    media_image8.png
    Greyscale
 
Therefore, based on the teachings of the prior art, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to adjust the width of the opening (Applicant’s “second portion”) in order to achieve the desired bending curvature of the wherein the “third portion” (which is located adjacent to the “first portion”) are face to face with each other when the substrate is bent.
The references cited above do not teach the width of the opening relative to the width of the width of the first second portion, second second portion, first third portion, and second third portion.
However, Namkung et al. teach the width of the opening (W) is defined as:
W = F + 2(S) = pi x R,
	wherein F is the width of the exposed area of the substrate inside the opening, S is the width of the first second portion and the second second portion having a decreasing thickness, and R denotes a radius of curvature at the folding area. The width of the opening (W) and the width of the decreasing thickness portions (S) may be adjusted depending on the desired radius of curvature (paragraphs [0074] – [0075]). Additionally, the width (F) of the exposed area of the substrate within the opening may be adjusted due to the radius of curvature (paragraph [0084]).
Therefore, absent a showing of criticality with respect to the relative width of the opening with the total width of the first and second second portions and second third portions (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the width of the opening and/or the width of the first second portion and second second portion through routine experimentation in order to achieve the desired radius of curvature for the folding area of the device.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 3, ‘366 claims wherein an inner surface of the opening is inclined with respect to the second surface of the substrate (claims 1 – 2).
With regard to claim 4, ‘366 claims further comprising an adhesive layer integrally formed through the first area, the bent area and the second area between the substrate and the protective film (claim 1).
With regard to claim 6, ‘366 claims wherein the second thickness of the protective film gradually decreases in a direction toward the opening (claim 2).
With regard to claim 7, ‘366 claims wherein the second thickness of the protective film decreases at an inconsistent rate at an inconsistent rate in a direction toward the opening (claim 1).
With regard to claim 8, ‘366 claims wherein the second thickness of the protective film decreases at a decreasing rate in a direction toward the opening (claim 2).
With regard to claim 9, ‘366 claims wherein the bent area is in the opening (claim 4).
With regard to claim 10, ‘366 claims wherein the opening is in the bent area (claim 5).

Allowable Subject Matter
For the reasons given in previous office actions, claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues, “Claims 1 – 4, 6 – 9, and 21 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as allegedly failing to comply with the written description requirement.
“Applicant respectfully disagrees. Although the limitation that the width of the opening is greater than the total width of the second portion and the third portion may not be explicitly described in the specification, it is recognized by a person of ordinary skill in the art that the width of the opening 170OP is greater than the total width of the second portion and the third portion because the present invention intends to implement a display apparatus capable of being in a bent state as illustrated in FIGS. 5 and 6 of the original drawings (reproduced below).

    PNG
    media_image9.png
    281
    795
    media_image9.png
    Greyscale

	“Accordingly, Applicant respectfully requests that the rejection of claims 1 – 4, 6 – 9, and 21 under 35 U.S.C. 112(a) be withdrawn” (Remarks, Pg. 4).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as previously stated in the office action, "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). See MPEP 2125.II.
Second, Applicant has made an inherency argument without providing any evidence to suggest an opening width greater than the total width of the second portions and third portions would be necessary for the display apparatus to function as intended.
Third, Applicant argues the claimed width relations are necessary for the display apparatus to be capable of being in a bent state, as illustrated in Figs. 5 & 6, which show a display apparatus with a bent state in the configuration of 180 degrees of bending rotation. However, the specification does not define the term “bent state.” Additionally, the claims do not require any particular degree of bending (rotation of bending) for a “bent state.” Therefore, one of ordinary skill in the art would consider all bending degrees of rotation above zero to be a “bent state.”

Applicant argues, “… in Namkung ‘386, the protective films P1 in a bent state contact each other in a direction crossing the substrate, and in Namkung ‘172, the lower members 210 below the display panel 170 contact each other in a bent state. Thus, Namkung ‘386 and Namkung ‘172 do not appear to disclose at leat ‘wherein the first third portion and the second portion face each other and are spaced apart from each other in a direction intersecting a surface of the substrate while the substrate is bent’, as now recited in amended claim 1. (Emphasis added)” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The teachings of the combined reference would meet Applicant’s broad claim limitation.
First, Applicant’s claims and specification do not clearly define the third portions as having a “face” in order for them to be “facing each other.” As such, a person of ordinary skill in the art would reasonably consider any portion along the surface of the third portion to be a “face.” Therefore, when the display apparatus is bent at 90 degrees, one could draw a straight line to demonstrate the spacing between first third portion and second third portion is in a direction that intersects any place along the surface of the surface.
Second, Applicant’s claims and specification do not limit the bending radius of the configuration when “the substrate when bent.” Therefore, the combined teachings of the prior art reasonably meet Applicant’s recited claim amendments.
Third, the Examiner understands the structure Applicant is attempting to claim. As discussed above, the most recent amendments of claim 1 are too broad and indefinite to allow the claims at this time. However, the Examiner recommends an interview with Applicant’s representatives to discuss possible claim amendments for overcoming the rejections discussed above. For example, instead of reciting “the first third portion and the second third portion face each other and are spaced apart…while the substrate is bent,” the claim could be amended to recite “the apex of the first third portion and the apex of the second third portion are spaced apart and aligned along an axis perpendicular to the plane of the substrate when the substrate is bent 180 degrees such that the first portion of the substrate and the second portion of the substrate are parallel to each other.” Of course, the first and second portions of the substrate (on opposing sides of the bending area) would need to be clearly defined in an earlier portion of the claim to avoid any breadth or indefiniteness issues. However, this is just an example of how the claim could possibly be amended to alleviate some of the issues discussed above.

Applicant argues, “Because the final claim scope of the claims in the present application has not been determined, and also because Applicant has amended claim 1, Applicant reserves the right to file a future terminal disclaimer or to argue that the claims are the present application are ultimately patentably distinct over the claims of U.S. Patent No. 10,615,366” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: Applicant’s amendment of claim 1 does not overcome the current rejection on the ground of nonstatutory double patenting. The rejection has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781